Exhibit 10.1
mtslogoa14.jpg [mtslogoa14.jpg]
MTS Systems Corporation
14000 Technology Drive
Eden Prairie, MN 55344-2290
Telephone 952-937-4000
Fax 952-937-4515
Info@mts.com
www.mts.com
 
 
 
 




August 24, 2016




William Becker
597 Gordon Combs Road NW
Marietta, GA 30064




Dear Bill:


This offer supercedes the offer letter dated August 23, 2016.


Congratulations! On behalf of MTS Systems Corporation (“MTS”), I am pleased to
confirm our verbal offer to you for the full-time exempt position of President,
MTS Materials Test Systems. This position will report to Dr. Jeffrey Graves,
Chief Executive Officer, and will be based in Eden Prairie, MN.


Employment Date: October 3, 2016


Compensation: Your starting salary will be $300,000 annually, less applicable
withholding, and paid bi-weekly in accordance with MTS’ payroll procedures. You
will also be eligible for the MTS Executive Variable Compensation (EVC) Plan.
Your EVC incentive target under this plan will be 40%, based upon your total
salary paid during the fiscal year (October through September). You will be
eligible for a merit increase in the December following your first performance
period. Any increase you may receive will be prorated based on your performance
period beginning from your hire date. In addition, your standard work schedule
will be 8 hours a day, Monday through Friday.


Equity Compensation: You will receive an equity grant equal in value of
$120,000. The date of grant will be December 7, 2016. It will be provided ½ in
the form of stock options and ½ in the form of Performance Restricted Stock
Units. In the future, you will be eligible to receive an equity award in
accordance with the guidelines for the annual stock incentive program as
approved by the MTS Board of Directors. The annual stock incentives are
typically granted in December; the size and type of grant will be dependent on
company performance and the approved program guidelines in effect at that time.


Cash Signing Bonus: You will receive a signing bonus of $25,000 less applicable
withholding, with 1/2 paid on first paycheck and 1/2 after first six months of
employment. If you voluntarily terminate your employment with MTS prior to
completing one year of service, you will be required to reimburse MTS for the
full amount of your sign-on bonus.


Equity Signing Bonus: You will receive an equity grant in value to $30,000
divided by the closing price of the company’s Common Stock on the date of grant
in the form of restricted stock units (RSUs). The date of grant will be the 15th
of the month after the calendar month in which your start date falls, or if the
15th is a day on which the market is closed, the date used shall be the first
prior business day in which the market was open. The RSUs will vest in three
equal installments on each of the first three anniversary dates of the grant
date, provided you remain employed, and will be



--------------------------------------------------------------------------------





subject to the terms of the MTS Systems Corporation 2011 Stock Incentive Plan
(the “Plan”) and a written RSU agreement to be entered into at the time of
grant.


Car Allowance: You will receive a monthly car allowance of $670, less applicable
withholding.


Relocation: You will be required to relocate to the Twin Cities by August 31,
2017. A relocation package will be provided to you in accordance with the
program that’s in place at the time of your relocation.


Health & Welfare Benefits: On your first day of employment, you will be eligible
to enroll in many insurance programs including Medical, Preventive Vision,
Dental, Life Insurance and Short and Long-Term Disability as well as
tax-advantaged savings plans to include Flexible Spending and Health Savings
Accounts. A comprehensive description of these benefits will be provided to you
when your employment commences.


Retirement Benefits: On your first day of employment, you will be eligible to
participate in the MTS Retirement Savings Plan which includes a 401(k) company
matched contribution. A comprehensive description of these benefits will be
provided to you when your employment commences.


Other Benefits: On your first day of employment, you will be eligible to receive
paid time off, pro-rated based upon the date you begin employment. You will also
be eligible for all Company designated holidays and Employee Assistance Program
Benefits. In addition, you will be eligible to enroll in the Employee Stock
Purchase Plan on either January 1 or July 1. You will receive detailed
information when your employment commences.


Stock Ownership: To align the interests of our executives with shareholders we
have put in place an Executive Stock Ownership Guideline Policy. Your position
would require that over time you acquire a multiple of your base salary in MTS
stock. A copy of the policy is enclosed for your review.


Executive Plans: You will be eligible as a participant under the Executive
Change in Control Severance Plan and Executive Severance Plan. These documents
are provided for your review.


IMPORTANT: This offer is contingent upon successful completion of your
background check, pre-employment drug test, Compensation Committee approval and
your ability to provide documentary proof of your identity and eligibility to
work in the United States.


By accepting this offer, you confirm that you are able to accept this job and
carry out the work that it would involve without breaching any legal
restrictions on your activities. You represent and warrant that in your
acceptance of this position you will not violate the term of any agreement
applicable to you, and that you will not utilize or make available to us any
confidential or proprietary information of any third party or violate any
obligation with respect to such information. You further confirm that you will
not remove or take any documents or proprietary data or materials of any kind,
electronic or otherwise, with you from your current or former employer to MTS
without written authorization from your current or former employer. If you have
any questions about the ownership of particular documents or other information,
discuss such questions with your former employer before removing or copying the
documents or information.


While I have every expectation that you will have a successful career with us, I
must remind you that your employment with MTS is on an "at will" basis, which
means that either of us may choose to terminate your employment at any time,
with or without cause, with or without notice and without compensation except
for time worked. Accordingly, nothing in this offer letter should be construed
as creating a contract of employment, or employment for a specified term. Please
note that participation in the Executive Variable Compensation Plan does not
guarantee any future participation, which is at MTS’s discretion. Also, of
course, all compensation, benefits and other terms of employment are subject to
change from time to time, as MTS determines.


If you find this offer to be acceptable, then please sign this letter below and
return it me. We are excited about the prospect of you joining our team. I
believe that you can make a significant





--------------------------------------------------------------------------------





contribution to MTS and look forward to working with you as we continue to build
this very exciting business.






Sincerely,




/s/ Judy Henton


Judy Henton
SVP, Human Resources




The undersigned accepts the above employment offer and agrees that it contains
the terms of employment with MTS, that the employment offered is “at will” as
described above, that this offer supersedes any and all prior understandings,
offers or agreements, whether oral or written, and that there are no other terms
expressed, or implied. The undersigned also understands that no representation,
whether oral or written, by any manager, supervisor, or representative of MTS,
at any time, can constitute a contract of employment or employment for any
specific duration, other than a document signed by the Human Resources Director.








Accepted:
/s/ William C. Becker
 
 
William Becker
 
 
 
 
 
 
 
 
 
 
Date:
August 29, 2016
 
 
 
 










